DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/21/2022 has been entered.
Status of Application
Claims 1, 8-10, 13, 15, 20, 25-28, and 33 are currently pending.
Claims 8-10, 13, 15, and 20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
Claims 1, 25, 27, 28 and 33 are rejected under 35 U.S.C. 103 for being obvious over Gulati et al. (US 2006/0127679) [hereinafter Gulati ‘679] in view of Miwa et al. (US 2012/0128952) and in further view of MacDowell et al. (US 3,635,739) and Steimacher et al. (NPL, Characterization of thermo-optical and mechanical properties of calcium aluminosilicate glasses) and Hwa et al. (NPL, Elastic moduli of low-silica calcium alumino-silicate glasses)
Regarding Claims 1, Gulati ‘679 teaches a laminated glass article comprising two outer clad layers and an inner core glass layer. (Abstract; Claim 11 of Gulati ‘679). Gulati ‘679 teaches the core layer has a higher CTE than the outer clad layers. (Claim 1 of Gulati ‘679).  Gulati ‘679 does not specifically teach the CTE is averaged from 25 to 300 degrees C. However, CTE is relatively constant regarding temperature during this range, as Gulati ‘679 mentions this glass is stable up to at least 300 to 600 degrees C. (Paragraph 0007). Therefore, Gulati ‘679 would teach the CTE of the core is higher than the outer layers from 25 to 300 degrees C. 
Gulati ‘679 does not teach the clad glass has a Young’s modulus greater than about 85 to 120 GPa and the Vickers micro-hardness greater than about 9 GPa.  
Miwa teaches a glass film laminate comprising two outer glass clad layers and an inner core layer. (Claim 1 of Miwa). Miwa teaches the clad layers have a Young’s modulus of 70 GPa or greater. (Paragraph 0037). This overlaps the claimed range of 85 GPa to 120 GPa. Miwa teaches provides for sufficient rigidity for use as outer glass (Paragraph 0023, 0037). Miwa teaches the Vickers micro hardness of the clad layers are 550 or more. (Paragraph 0038). This converts to 5.4 GPa or higher. This overlaps the claimed range of 9 GPa. Miwa teaches this Vickers hardness ensures high abrasion resistance and reduced weight. (Paragraph 0038).
Thus, it would have been obvious to one with ordinary skill in the art at the time of the effective filing date of the invention to set the Young’s Modulus the clad layers of Gulati ‘679 to the claimed range to provide sufficient rigidity and to set the Vickers micro hardness to the claimed ranged to improve abrasion resistance.
Gulati ‘679 and Miwa do not specifically teach the clad glass comprises greater than 30 mol% Al2O3,
MacDowell teaches an low silica calcium aluminosilicate glass composition (Abstract) is (in weight percent) 4-15% BaO, 35-45% CaO, 35-45% Al2O3, 5-15% ZrO2, and/or Ta2O5, and/or V2O5, (Column 1, Lines 45-55), less than 15% of MgO. (Column 3, Lines 30-35), and less than 5% of SiO2 (Claim 5 and 8 of MacDowell; Column 3, Lines 50-55). This creates a mol % range for each component that overlaps the claimed ranges of greater than 30 mol% Al2O3, greater than 55 mol% CaO, greater than 1 mol% MgO, and less than 15 mol% SiO2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05)  For example, a glass comprising a 45wt% Al2O3, 45wt% CaO, 4wt% BaO, 4wt% MgO and 5.3 wt% ZrO2 leads to a 33.2 mol% Al2O3, 60.3 mol% CaO, 2.0 mol% BaO, 1.3 mol% MgO and 3.2 mol% ZrO2 glass-ceramic composition meets the claimed range. 
MacDowell teaches this glass composition provides the advantage of good dielectric properties, resistant to metal vapors and high thermal stability. (Column 1, Lines 41-45). 
Steimacher teaches low silica calcium aluminosilicate glass has better mechanical and thermo properties, including high resistance to mechanical loads and high resistance to thermal shock, than silica glass (Page 3613). Hwa teaches low silica calcium aluminosilicate glass has high elastic modulus within the claimed ranges and has high strength (Table 3; Abstract). 
Thus, as MacDowell teaches low silica calcium aluminosilicate (LSCAS) glass composition that overlaps the claimed range provides advantageous physical properties and Steimcher and Hwa teach LSCAS has advantage over regular silica glass, it would have been obvious to one with ordinary skill in the art to use the claimed composition in the glass laminate of Gulati ‘679 and Miwa.
Regarding Claim 25, MacDowell teaches the glass composition can including fining agents such as As2O3 and Sb2O3. (Column 2, Lines 1-5).
Regarding Claim 27, Gulati ‘679 teaches the inner core layer is directly adjacent the first clad layer and the second clad layer. (Fig. 3; Claim 1 of Gulati ‘679).
Regarding Claim 28, Gulati ‘679 teaches a first interlayer disposed between the first clad layer and the inner core layer and a second interlayer between the second layer and the inner core layer. (Fig. 4; Claim 22 of Gulati ‘679; Paragraph 0030). Gulati ‘679 teaches the CTE of the first and second interlayers are in between the average CTE of the respective first and second clad and inner core layers. (Claim 21 of Gulati ‘679; Paragraph 0058). 
Regarding Claim 33, Gulati ‘679 teaches this glass can be used for appliances. (Paragraph 0004)

Claim 26 is rejected under 35 U.S.C. 103 for being unpatentable over Gulati ‘679, Miwa, MacDowell, Steimacher and Hwa as applied in Claim 25 above, and in further view of Almoric et al. (US 2012/0114955).
Regarding Claim 26, Gulati ‘679, Miwa, MacDowell, Steimacher and Hwa teach the glass composition above. MacDowell teaches the addition of fining agents up to 1% wt and the fining agents are As2O3 and Sb2O3. (Column 2, Lines 1-5)
Gulati ‘679, Miwa, MacDowell, Steimacher and Hwa do not teach the fining agent is SnO2 and the clad glass comprises 0 to 0.7 mol % SnO2. 
Almoric teaches glass compositions comprising no As2O3 and Sb2O3 (Abstract). Almoric teaches that As2O3 and Sb2O3 are toxic fining agents and SnO2 can be used as a non-toxic In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, as Almoric teaches SnO2 is a substitute for As2O3 and Sb2O3 and is better for the environment due to non-toxicity, it would have been obvious to one with ordinary skill in the art to use the claimed amount of SnO2 in the glass composition of MacDowell. 
Response to Arguments
Applicant argues that MacDowell does not teach the claimed composition, as the examples do not teach the claimed composition. This argument is found unpersuasive, as patents are relevant for all they contain and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. (MPEP §2123). Here, MacDowell teaches a broad range for the glass ceramic composition that overlaps the claimed range, as discussed above. Therefore, MacDowell teaches the claimed glass composition, as preferred examples are not considered a teaching away. 
The remaining arguments regarding Claim 26 are found unpersuasive, as MacDowell teaches the claimed composition as discussed above. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781